

117 S2698 IS: Stop Causing Alarming Tree, Air, and Soil Trauma Resulting from Obstructive Progressives’ and Hypocritical Environmentalists’ Schemes Act
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2698IN THE SENATE OF THE UNITED STATESAugust 10, 2021Ms. Lummis introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a categorical exclusion to improve or restore National Forest System land or public land or reduce the risk of wildfire, and for other purposes.1.Short titleThis Act may be cited as the Stop Causing Alarming Tree, Air, and Soil Trauma Resulting from Obstructive Progressives’ and Hypocritical Environmentalists’ Schemes Act or the Stop CATASTROPHES Act.2.DefinitionsIn this Act:(1)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System land or public land consistent with the forest plan covering the land.(2)Forest planThe term forest plan means—(A)a land use plan prepared by the Bureau of Land Management for public land pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); and(B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604). (3)Hazardous fuel managementThe term hazardous fuel management means any vegetation management activity that reduces the risk of wildfire. (4)Late-season grazingThe term late-season grazing means a grazing activity that occurs—(A)after an invasive species and native perennial species have each completed the current-year annual growth cycle; and(B)until new plant growth begins to appear in the following year. (5)National forest systemThe term National Forest System means the land described in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(6)Noxious weedThe term noxious weed includes juniper trees, medusahead rye, conifer trees, piñon pine trees, cheatgrass, and other noxious or invasive weeds specified on a Federal or State noxious weed list.(7)Public landThe term public land—(A)has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702); and(B)includes Coos Bay Wagon Road Grant land and Oregon and California Railroad Grant land. (8)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System land; and(B)the Secretary of the Interior, with respect to public land. (9)Targeted livestock grazingThe term targeted livestock grazing means grazing used for purposes of hazardous fuel management. 3.Categorical exclusion to improve or restore national forest system lands or public land or reduce the risk of wildfire(a)Categorical exclusion establishedForest management activities described in subsection (b) are designated as a category of actions categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusion(1)In generalThe category of forest management activities designated under this section for a categorical exclusion are forest management activities described in paragraph (2)—(A)carried out by the Secretary concerned on National Forest System land or public land; and(B)the primary purpose of which is—(i)to improve or restore the National Forest System land or public land; or(ii)to reduce the risk of wildfire on the National Forest System land or public land.(2)Activities authorizedThe following forest management activities may be carried out pursuant to the categorical exclusion established under subsection (a):(A)Removal of noxious weeds through—(i)late-season livestock grazing;(ii)targeted livestock grazing; (iii)prescribed burns; and(iv)mechanical treatments.(B)Performance of hazardous fuel management.(C)Creation of fuel and fire breaks.(D)Modification of existing fences to distribute livestock and improve wildlife habitat.(E)Installation of erosion control devices.(F)Construction of new permanent infrastructure and maintenance of existing permanent infrastructure, including stock ponds, water catchments, and water spring boxes used to benefit livestock and improve wildlife habitat.(G)Performance of soil treatments, native and nonnative seeding, and planting and transplanting of sagebrush, grass, forb, shrub, and other species of grass.(H)Use of herbicides, if the Secretary concerned determines that the activity is otherwise conducted consistent with any forest plan applicable to the area covered by the activity. (c)Availability of categorical exclusionOn and after the date of enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Acreage limitationsA forest management activity covered by the categorical exclusion established under subsection (a) may not exceed 10,000 acres.(e)ExclusionsThe categorical exclusion established under subsection (a) shall not apply to a forest management activity described in subsection (b)(2) that is carried out on National Forest System land or public land—(1)that is a component of the National Wilderness Preservation System; (2)that is located within a national or State-specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under on the National Forest System land or public land is consistent with the forest plan applicable to the area; or(B)the Secretary concerned determines that the forest management activity is allowed under the applicable roadless rule; or(3)on which timber harvesting for any purpose is prohibited by Federal law. 